PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Alptekin et al.
Application No. 17/168,147
Filed: February 04, 2021 
For: AIR SEPARATION SORBENT AND VACUUM ASSISTED PRESSURE SWING ADSORPTION PROCESS USING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed November 09, 2021, to expedite the handling of the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 09, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Brian J. Elliott appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she as appropriate is authorized to represent the particular party on whose behalf he or she as appropriate acts.

The petition under 37 CFR 1.182 is GRANTED.

The petition for expedited consideration includes payment of the petition fee under 1.182.  The relief required is warranted.  Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.

The petition under 37 CFR 1.137(a) is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Non-provisional Application (Notice), mailed February 25, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on April 27, 2021. A Notice of Abandonment was mailed on October 27, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an inventor’s oath/declaration for Gokhan O. Alptekin, Douwe Bruinsma, 

This application is being forwarded to the Office of Patent Application Processing (OPAP) for action on the merits commensurate with this decision.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status or the processing of the application should be directed to OPAP at (571) 272-4000.
	




/JOANNE L BURKE/Lead Paralegal Specialist, OPET